



Exhibit (10-2)


The Procter & Gamble Performance Stock Program Summary



--------------------------------------------------------------------------------





PERFORMANCE STOCK PROGRAM SUMMARY




The Performance Stock Program (“PSP”) is a part of The Procter & Gamble
Company’s (the “Company”) long-term incentive compensation and is designed to
provide additional focus on key Company measures for top executives with senior
management responsibility for total Company results. Awards granted under the
PSP (“PSP Awards”) are made pursuant to authority delegated to the Compensation
& Leadership Development Committee (the “C&LD Committee”) by the Board of
Directors for determining compensation for the Company’s principal officers and
for making awards under the Procter & Gamble 2009 Stock and Incentive
Compensation Plan (the “2009 Plan”) or any successor stock plan approved in
accordance with applicable listing standards. To the extent awarded under the
2009 Plan, the PSP Awards are Performance Awards (as defined in the 2009 Plan).


I.    ELIGIBILITY


The Chairman of the Board and Chief Executive Officer and those principal
officers at Band 7 or above recommended by management and approved by the C&LD
Committee are eligible to participate (“Participants”).




II.    OVERVIEW


PSP rewards Participants for Company performance against certain three-year
performance goals in categories established by the C&LD Committee. The C&LD
Committee sets these performance goals for each three-year period that begins on
July 1 and ends on June 30 three years later (“Performance Period”). In the
first year of each Performance Period, the C&LD Committee grants Performance
Stock Units (“PSUs”) to Participants that will vest at the end of the
Performance Period based on the Company’s performance relative to the
pre-established performance goals (“Initial PSU Grant”). The number of PSUs that
vest at the end of the Performance Period depends on the Company’s performance
against the pre-established performance goals. Vested PSUs are converted into
shares of the Company’s common stock (“Common Stock”) delivered to the
applicable Participant within 60 days following the end of the Performance
Period, or such later date as may be elected by the Participant in accordance
with Section 409A of the Internal Revenue Code (“Section 409A”).


III.    THE INITIAL PSU GRANT


The C&LD Committee has the sole discretion to establish the target award (“PSP
Target”) for each Participant. The PSP Target will be a cash amount and will be
the basis for the Initial PSU Grant. The C&LD Committee will make the Initial
PSU Grant on the last business date in February (“Grant Date”) following the
beginning of each Performance Period. The Initial PSU Grant will set forth a
target and maximum number of PSUs. The Initial PSU Grant target will be
determined by dividing the PSP Target by the price of the Company’s Common Stock
as determined by the Regulations of the Compensation and Leadership Development
Committee for the 2009 Plan, rounding to the nearest whole unit. The Initial PSU
Grant maximum will be two times the Initial PSU Grant target.
                        
   







--------------------------------------------------------------------------------



                                                                                                                                    
IV.
PERFORMANCE CATEGORIES



The PSP Award is based on the Company’s performance in each of the following
categories (each a “Performance Category”):


•
Organic sales growth (percentile rank in peer group)

•
Before-tax operating profit growth

•
Core earnings per share (EPS) growth

•
Free cash flow productivity



Within the first 90 days of each Performance Period, the C&LD Committee sets
three-year performance goals (“Performance Goals”) for each Performance Category
for such Performance Period and establishes a sliding scale to measure the
Company’s performance against each Performance Goal in each Performance
Category. The C&LD Committee uses the sliding scale to establish a payout factor
between 0% and 200% for each Performance Category ( a “Sales Factor”, “Profit
Factor”, “EPS Factor” and “Cash Flow Factor”, collectively, “Performance
Factors”).


In all cases, the C&LD Committee retains the discretion to include or exclude
certain of the Performance Categories for purposes of determining the PSP Award.
The C&LD Committee may reduce or eliminate any payment if it determines that
such payout is inconsistent with long-term shareholders’ interests.


V.     PSU VESTING AND PAYMENT


After the Performance Period is complete, the C&LD Committee will establish the
Payout Factors for each of the Performance Categories based on the Company’s
results versus the pre-established Performance Goals. The number of PSUs that
vest will be determined by multiplying the average of the Performance Factors by
the number of PSUs in the Initial PSU Grant target, rounding up to the nearest
whole number. The number of PSUs that vest may be equal to, above or below the
Initial PSU Grant target depending on the Company’s performance in the
Performance Categories, but in no event more than the Initial PSU Grant maximum.
Vested PSUs are converted into shares of Common Stock delivered to the
applicable Participant within 60 days following the end of the Performance
Period, or such later date as may be elected by the Participant in accordance
with Section 409A.


VI.     SEPARATION FROM THE COMPANY (Defined terms shall have the meaning
designated in the 2009 Plan or related award documents)




•
Retirement or Special Separation (less than age 55 and therefore not eligible
for regular retirement) prior to payment:

o
The Participant must be an active employee through June 30th of the first year
of the Performance Period.

o
The PSP Award will vest and be paid according to the terms and conditions set
forth herein.

o
The Participant must comply with all terms and conditions set forth in the 2009
Plan, including those set forth in Article F.



•
Death prior to payment:

o
All PSP Awards will vest and be paid to the decedent’s estate according to the
terms and conditions set forth herein, and shall be subject to the terms and
conditions set forth in the 2009 Plan,




--------------------------------------------------------------------------------



including those set forth in Article F.
•
Voluntary resignation or termination for cause:

o
If a Participant voluntarily resigns or is terminated for cause prior to the
completion of the Performance Period, the PSP Award shall be void.

o
If a Participant voluntarily resigns or is terminated for cause after the
Performance Period is complete, but prior to payment, the PSP Award shall vest
and be paid according to the terms and conditions set forth herein.

o
The Participant must comply with all terms and conditions set forth in the 2009
Plan, including those set forth in Article F.



VII.    CHANGE IN CONTROL


Notwithstanding the foregoing, if there is a Change in Control that meets the
requirements of a change in control event under Section 409A, all outstanding
PSP Awards will vest at 100% of the Initial PSU Grant target (or 100% of the PSP
Target if the Change in Control occurs prior to the Initial PSU Grant) and shall
be paid in shares of Common Stock at the time of such Change in Control. If
there is a Change in Control event that does not meet the requirements of a
change in control event under Section 409A, all outstanding PSP Awards will be
settled according to the terms and conditions set forth herein, without the
application of Article L, Paragraph 4 of the Plan. “Change in Control” shall
have the same meaning as defined in the 2009 Plan or any successor stock plan
approved in accordance with applicable listing standards.


VIII.    GENERAL TERMS AND CONDITIONS


It shall be understood that the PSP does not give to any officer or employee any
contract rights, express or implied, against any Company for any PSP Award, or
for compensation in addition to the salary paid to him or her, or any right to
question the action of the Board of Directors or the C&LD Committee.


Each PSP Award made to an individual at Band 7 and above is subject to the
Senior Executive Recoupment Policy adopted by the C&LD Committee in December
2006.


To the extent applicable, it is intended that the PSP comply with the provisions
of Section 409A. The PSP will be administered and interpreted in a manner
consistent with this intent. Neither a Participant nor any of a Participant’s
creditors or beneficiaries will have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under the PSP to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to a Participant under
the PSP may not be reduced by, or offset against, any amount owing by a
Participant to the Company.


This program document may be amended at any time by the C&LD Committee.



